Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0182045 (Anderson) in view of US 9515509 (Qi et al.).
As to claim 1, Anderson teaches a method for processing information based on radio waves, comprising: 
receiving, by a first terminal (304, fig 3) comprising a radio sensor (317, fig 3), a first radio signal sent by a second terminal (14, fig 3) during an event (see paragraphs 59 and 67, attendees enter range of event LAN, their device sends signal device ID to LAN); and 
acquiring, by the first terminal, identification information of a user to which the second terminal belongs based on the first radio signal (see paragraphs 59 and 67, device ID as associated by the server with the attendee).
What is lacking is the radio waves being radar waves detected by a radar sensor.
In analogous art, Qi teaches using radar waves in place of regular radio wave communication (see Qi, column 1, lines 18-30).
It would have been obvious to apply this teaching of Qi into Anderson to take advantage of the higher bandwidth of radar frequencies.
As to claim 19, the method cited in the rejection of claim 1 comprises a non-transitory computer-readable storage medium storing a computer program, the program being executed by a processor to implement the method for processing information based on radar waves of claim 1 (both the server and the attendee device would have processors, storage media storing software executed by the processors
As to claim 12, Anderson teaches device for processing information based on radio waves, applied to a attendee terminal (14, fig 3), comprising: a processor; and a memory for storing instructions executable by the processor (computing device of attendee would have process and stored software); wherein the processor is configured to:
acquire identification information of a user to which the attendee terminal belongs (see paragraphs 59 and 67, device ID is retrieved by attendee device and put into signal that is sent to LAN); and 
send a first radar signal including the identification information during an event, wherein the first radio signal is used for a host terminal to acquire the identification information (see paragraphs 59 and 67, attendees enter range of event LAN, their device sends signal device ID to LAN, which the server associates with a registered attendee).
What is lacking is the radio waves being radar waves detected by a radar sensor.
In analogous art, Qi teaches using radar waves in place of regular radio wave communication (see Qi, column 1, lines 18-30).
It would have been obvious to apply this teaching of Qi into Anderson to take advantage of the higher bandwidth of radar frequencies.
As to claim 6, the device cited in the rejection of claim 12 performs all of the steps recited in claim 12.
As to claim 18
As to claim 20, the method cited in the rejection of claim 6 comprises a non-transitory computer-readable storage medium storing a computer program, the program being executed by a processor to implement the method for processing information based on radar waves of claim 1 (both the server and the attendee device would have processors, storage media storing software executed by the processors).
As to claim 2, Anderson further teaches recording, by the first terminal, attendance signature of the user to the event based on the identification information (see paragraphs 59 and 67, server notes the arrival of attendee based on the received signal).
As to claim 3, Anderson further teaches after receiving the first radar signal, sending a second radar signal configured to indicate the second terminal to start a predetermined mode for the event (see paragraph 59, server sends offer of group or guest services mode when attendees are detected by LAN).
As to claim 4, Anderson further teaches wherein the predetermined mode for the event comprises a silent mode or a conference mode; wherein sending the second radar signal comprises: when the identification information is acquired for a first time within a predetermined time range, sending a second radar signal including first indication information; wherein the first indication information is configured to indicate the second terminal to start the silent mode or the conference mode (see paragraph 59 and 61, server sends offer of group [conference mode] “as attendees and their mobile device 14 enter the range of the LAN” for an event having a timeframe [~predetermined time range]).
As to claim 5, Anderson further teaches wherein sending the second radar signal comprises: when the identification information is not acquired for a first time within a predetermined time range, sending a second radar signal including second indication information; wherein the second indication information is configured to indicate the second terminal to terminate the predetermined mode for the event (see paragraph 59, 61 and 67, server sends offer of group mode [conference mode] “as attendees and their mobile device 14 enter the range of the LAN” for an event having a timeframe. If pre-registration required this means those devices not pre-registered would be denied at least the group mode [indicate to terminate predetermined mode for event]).
As to claims 7 and 13, Anderson further teaches wherein the identification information is used for recording attendance signature of the user to the event in the host terminal (see paragraphs 59 and 67, server notes the arrival of attendee based on the received signal).
As to claims 8 and 14, Anderson further teaches wherein the processor is further configured to: when a second radar signal returned by the host terminal based on the first radar signal is received, start a predetermined mode for the event according to the second radar signal (see paragraph 59, server sends offer of group or guest services mode when attendees are detected by LAN).
As to claims 9 and 15, Anderson further teaches wherein the predetermined mode for the event comprises a silent mode or a conference mode; wherein the processor is further configured to start the silent mode or the conference mode in case of a second radar signal including first indication information (see paragraph 59 and 61, server sends offer of group [conference mode] “as attendees and their mobile device 14 enter the range of the LAN” for an event having a timeframe).
As to claims 10 and 16, Anderson further teaches wherein the processor is further configured to terminate the predetermined mode for the event in case of a second radar signal including second indication information (see paragraph 59, 61 and 67, server sends offer of group mode [conference mode] “as attendees and their mobile device 14 enter the range of the LAN” for an event having a timeframe. If pre-registration required this means those devices not pre-registered would be denied at least the group mode [indicate to terminate predetermined mode for event]).
Allowable Subject Matter
Claims 11 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0254283 (Peterson et al.).  US 2007/0117576 (Huston).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641